Citation Nr: 0507574	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1973 to August 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Fort Harrison, Montana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In October 2003, 
the Board remanded the case for further development of the 
evidence, and to meet due process considerations, including 
mandates of the Veterans Claims Assistance Act of 2000 
(VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  The Board finds 
that the notice requirements of the VCAA and implementing 
regulations are met.  

In a decision issued on February 16, 2005, the Board, in 
pertinent part, denied service connection for a sinus 
disorder, on the basis that the veteran was not shown to have 
such disorder.  A couple of days prior to the issuance of 
that decision, VA had received evidence (that was not yet 
associated with the claims file at the time of issuance) 
including a medical record showing that the veteran was seen 
for sinus complaints in December 2004, and that chronic 
rhinosinusitis was diagnosed.  Accordingly, the portion of 
the February 16, 2005 board decision denying service 
connection for sinusitis was vacated. 
Service medical records show that during service the veteran 
was seen for allergy and sinus complaints; a mucous retention 
cyst in the maxillary sinus was noted in May 1974.  
Examination in April 2002 (and a subsequent CT scan) 
established that the veteran did not have a chronic sinus 
disorder.  He has now submitted evidence showing he has 
chronic rhinosinusitis.  However, there is no competent 
evidence as to whether or not any current sinus disorder is 
related to his service/the complaints and treatment noted 
therein.  This is a medical question which requires a medical 
opinion.  38 C.F.R. § 3.159(c)(4).  

Additionally, other than the December 2004 medical record the 
veteran recently submitted, the most recent medical record in 
the file is dated in January 2003.  A diagnosis of chronic 
rhinosinusitis suggests ongoing treatment.  Reports of such 
treatment may have bearing on the matter at hand, and should 
be secured (so that any medical opinion obtained is based on 
a complete record).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran if he 
has been seen for sinus/allergy problems 
at any time (since January 2003) other 
than in December 2004 (records of which 
he has already submitted).  If his 
response is in the affirmative, the RO 
should obtain complete records of all 
such treatment.  

2.  The RO should then arrange for an 
otolaryngologic examination to ascertain 
the nature and likely etiology of any 
chronic sinus disorder the veteran may 
have.  His claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a diagnosis for any current sinus 
disorder, and opine whether it is at 
least likely as not that such disorder is 
related to service and/or any 
allergy/sinus problems noted/treated 
therein.  The examiner must explain the 
rationale for any opinion given.
3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC), and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


